Citation Nr: 1202183	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  10-01 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hemorrhoids and related scarring. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran's daughter


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1942 to December 1944, to include service in World War II, and his decorations include the Merchant Marine Combat Bar.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Chicago, Illinois.  

In January 2012, the Veteran's daughter testified on his behalf at a hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In the interest of clarity, the Board will address the procedural posture of the matter presently on appeal.  The June 2006 rating action denied the service connection claim for hemorrhoids, the Veteran filed a timely September 2006 notice of disagreement with this determination, placing the matter in appellate status and requiring the RO to issue an appropriate Statement of the Case (SOC).  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2011).  Until the October 2009 SOC was issued the claim remained pending in appellate status, making the July 2007 and January 2009 rating action purporting to address the Veteran's claim on this matter, of no consequence.  See Jones v. Shinseki, 619 F.3d 1368, 1371-72 (Fed. Cir. 2010).  Therefore, the June 2006 rating action is the proper determination on appeal.  Moreover, based a sympathetic assessment of the evidence of record and the Veteran's statements, to include the August 2008 statement submitted on his behalf by his congressperson and his daughter's January 2012 testimony on his behalf, the Board has recharacterized the claim on appeal to accurately reflect the scope of the benefits sought, as reflected on the title page.  See DeLisio v. Shinseki, 25 Vet. App. 45, 53-56 (2011); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, hemorrhoids and related scarring had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for hemorrhoids and related scarring have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for hemorrhoids and related scarring.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran presently seeks service connection for hemorrhoids and related scarring, maintaining that this condition had its onset in service and/or is related to such service.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As an initial matter, the Board finds sufficient evidence that the Veteran has a hemorrhoid condition and related scarring.  See VA Gastroenterology Consult, August 29, 2008.  Thus the determinative issue is whether this diagnosis is related to military service.  

Numerous private and VA treatment records, documenting the Veteran's treatment for hemorrhoids and associated scarring, have been associated with the claims folder.  A July 1991 private treatment record documents his report of in-service hemorrhoid treatment and persistent symptoms since that time.  A March 2007 statement from private physician J. Wielgolewski, M.D., also details the Veteran's account of symptomatology and the course of his treatment since approximately 1991.  Further, an August 2008 VA treatment record documents the Veteran have continued account of hemorrhoid treatment and symptoms, since approximately 1942.  Although numerous medical records, generally consistent with those highlighted above, are of record, these records contain no medical suggestion of opinion addressing the determinative matter at hand.  

Initially, the Veteran has provided a competent and credible account of the in-service onset and treatment of hemorrhoids, as well as of having related symptoms continuously since separation, as documented in an August 2008 VA treatment record.  The Board acknowledges the absence of any documented in-service hemorrhoid treatment/diagnosis or supportive nexus opinion.  However, in the present matter, the Veteran is providing an account of a condition within his personal knowledge and observation, and the very nature of hemorrhoids is such that a lay person may competently observe and diagnose the presence of the disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Additionally, the Veteran's account of symptomatology has remained generally consistent, even when provided solely for the purpose of medical treatment and prior to any claim for VA benefits.  See Buchanan, 451 F.3d at 1336-37 ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible."); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).  

In sum, although there is no medical nexus opinion or in-service treatment/diagnosis associated with the claims folder, this is not fatal to the Veteran's claim, as in the present circumstance lay evidence may serve as a basis to establish the claim.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997) (emphasizing that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology").  The Board finds the Veteran's account of hemorrhoid and related scar symptomatology, to include continuity since separation, to provide the most probative evidence on the matter at hand.  Accordingly, the Board finds that the competent lay evidence of record sufficiently establishes that the Veteran's currently diagnosed hemorrhoids and related scarring likely had its onset in service and persisted since separation.  See Davidson, supra.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for hemorrhoids and related scarring is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(c).


ORDER

Service connection for hemorrhoids and related scarring is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


